Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

The following is a Non-Final office action on the merits in response to the communication received on 7/19/2021. 

Claim status:
Amended claim: 6.
Canceled claims: 4, 9-10 and 14.
Pending claims: 1-3, 5-8, 11-13 and 15 -21.
	
    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-3, 5-8, 11-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. 
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5-8, 11-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for determining credit scoring value of a user group of a target user, the user group including a first user and a second user each in a social relationship, to the target user.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception:  
Prong One
The claim 6 recites the limitations of 
a credit score determining method, 
a first user group obtaining subunit configured to initialize a user group of a target user to include the target user only, and to designate the target user as a specified user; 
a second user group obtaining subunit, configured to obtain a friend list in a social network of the specified user; 
031384-7064-US3 Response to Final Office Actiona third user group obtaining subunit configured to determine whether the friend list obtained by the second user group obtaining subunit has a new user, wherein the new user is a user that does not exist in the user group; 
a fourth user group obtaining subunit configured to add the new user into the user group, and to designate the new user as the specified user, 
a data connection between the second user group obtaining subunit and the fourth user group obtaining unit, the new user being provided to the second user group obtaining subunit by the fourth user group obtaining unit via the data connection, and the new user being set as the specified user, and 
… , when executing the program instructions, configured to:
obtaining, the user group that includes a first user and a second user each in a social relationship to the target user; 
determining first and second initial credit scoring values respectively of first and second users; 
performing an iterative update of the first and second initial credit scoring values based at least in part on first and second intimacy level values respectively of the first and second users, further including: 
obtaining, using a social … of the target user, a first friend list of the target user, and obtaining a second friend list of each user in the first friend list to 
performing an iterative update of the friend list until no new user is obtained, 
wherein the first intimacy level value of the first user is determined based on first social intimacy level of the first user relative to each user in the user group other than the first user, and the first social intimacy level is determined based on social communication traffic between the first user and the each user in the group other than the first user and based on whether there is a direct or indirect social relationship between the first user and the each user in the group other than the first user, and 
wherein the second intimacy level value of the second user is determined based on second social intimacy level of the second user relative to each user in the user group other than the second user, and the second social intimacy level is determined based on social communication traffic between the second user and the each user in the group other than the second user and based on whether there is a direct or indirect social relationship between the second user and the each user in the group other than the second user; 
031384-7064-US4 Response to Final Office Actiondetermine first and second current credit scoring values based on the iterative update of the first and second initial credit scoring values; and 
when a difference between the first initial and first current scoring values and a difference between second initial and second current credit scoring values are each smaller than a preset convergence result, reporting an average of the first and second current credit scoring values as a current credit scoring value of the target user.

determining credit scoring value of a target user.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a device, a processor and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are social/business interaction and mathematical formula/calculations that falls within the enumerated group of “certain methods of organizing human activity” and “mathematical concepts” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a device, a processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1 and 11.  Furthermore, the dependent claims 2-3, 5, 7-8, 12-13 and 15-21 do not resolve the issues raised in the independent claims. Claims 2-3, 5, 7-8, 12-13 and 15-21 are directed towards using iterative update of social relationship determining credit scoring value according to formula. Accordingly, claims 1-3, 5-8, 11-13 and 15-21 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 


Response to Arguments

Applicant's arguments filed on 7/16/2021 with respect to the 101 rejection, have been fully considered and they are deemed to be non-persuasive. 
Applicant's arguments are similar to previous arguments already submitted and addressed on last Final office actions mailed on April 1, 2021.
Examiner respectfully disagrees with applicant’s assertions. The claim analysis as a whole including amended features are provided above and based on the latest Patent Eligibility Guidance (2019-PEG>2A-Prong One & Prong Two and 2B).   
Claims 1-3, 5-8, 11-13 and 15 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 

Applicant argues further [Remarks pages 9-13] that 
A. “A claim is not 'directed to a judicial exception if the judicial exception is integrated into a practical application of that exception. 
Applicant respectfully submits that the claims are not directed to an abstract idea, but to an improved computerized method for determining a user's credit score, even when 
B. Claims are not directed to "fundamental economic practice"
… But Alice does not describe "third party for settlement in a social relationship for determining credit score."…
In addition, like in Example 41 of the PEG, the combination of additional elements in the claim (performing an iterative update of the first and second initial credit scoring values… ) integrates the exception into a practical application…Like Ex. 41, the pending claims here relate to methods and processes that help to "adjust or determine a final credit scoring value of the target user according to credit scoring values of other users in a social circle of the target user, thereby improving accuracy of a credit score of the user."
C. “Claims are not directed to "mathematical concepts"…In view of the above, Applicant submits: “the pending claims do not recite an abstract idea, and even if an abstract idea were to be arguably found in the claim recitation(s), Applicant's claims, as a whole, reflect an improvement in realizing a method of determining credit scoring value of the target user.”


In response
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
Examiner respectfully disagrees with Applicant’s assertion that the claims do not recite subject matter that “falls within any of the groupings (or sub-groupings) of abstract ideas enumerated in Section I of the 2019 PEG ((a) Mathematical concepts; (b) Certain methods of organizing human activity; and (c) Mental processes)”. 
Applicant’s claimed method/system simply describes (as discussed by Applicant (remarks pages 10-13) “series of steps for “determining credit scoring value of a user group of a target user, the user group including a first user, a second user, a third user and a fourth user each in a social relationship, to the target user…a data connection between the second user group obtaining subunit and the fourth user group obtaining unit, the new user being provided to the second user group obtaining subunit by the fourth user group obtaining unit via the data connection, and the new user being set as the specified user, and …obtaining, the user group that includes a first user and a second user each in a social relationship to the target user; determining first and second initial credit scoring values respectively of first and second users ” is a fundamental economic practice, which is one of sub-groups of certain methods of organizing human activity, and thus an abstract idea. See 84 Fed. Reg. at 52 & n. 13 (citing Alice, 573 U.S. at 219—20 (concluding that use of a third party [implied credit score management] for settlement in a social relationship for determining credit scoring value is a “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer 
	Moreover, Applicant’s making the analogy with Court Example 41 of the PEG.
In example 41, “the combination of additional elements in the claim (receiving the plaintext word signal at the first computer terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over a communication channel) integrates the exception into a practical application. In particular, the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. Thus, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Thus, the claim is not directed to the recited judicial exception, and the claim is eligible.
	In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court case Example 41.
The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (computer/server) in a well-known environment, without any claim that the invention 
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).

Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.

Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 




Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.

Madhu et al (US 2014/028977 A1) discloses Risk Assessment Using Social Networking Data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691